Citation Nr: 1008253	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected posttraumatic stress disorder.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
posttraumatic stress disorder.

4.  Entitlement to service connection for gastroesophageal 
reflux disease, also claimed as hiatal hernia and irritable 
bowel syndrome, to include as secondary to service-connected 
posttraumatic stress disorder.

5.  Entitlement to service connection for status post left 
total knee replacement, claimed as a bilateral knee 
disability.

6.  Entitlement to service connection for right knee 
degenerative joint disease, claimed as a bilateral knee 
disability.
7.  Entitlement to service connection for a spondylolytic 
defect at L5 with a grade 1 spondylolisthesis and status post 
provocative diskography due to a congenital defect in the 
lumbar spine, claimed as a back disability.

8.  Entitlement to service connection for malignant melanoma 
in situ, excision; acute suppurative folliculitis; and 
actinic keratosis, claimed as a skin disability due to sun 
exposure.

9.  Entitlement to an initial compensable evaluation for 
service-connected rhabdomyolysis/myoglobinuria with ongoing 
muscle strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from October 2007 and March 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The issues of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
posttraumatic stress disorder; entitlement to service 
connection for gastroesophageal reflux disease, also claimed 
as hiatal hernia and irritable bowel syndrome, to include as 
secondary to service-connected posttraumatic stress disorder; 
entitlement to service connection for status post left total 
knee replacement and right knee degenerative joint disease, 
claimed as a bilateral knee disability; entitlement to 
service connection for a spondylolitic defect at L5 with a 
grade 1 spondylolisthesis and status post provocative 
diskography due to a congenital defect in the lumbar spine, 
claimed as a back disability; and entitlement to service 
connection for malignant melanoma in situ, acute suppurative 
folliculitis, and actinic keratosis, claimed as a skin 
disability due to sun exposure are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
service-connected PTSD has been manifested by no more than 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideations, inability 
to tolerate crowds or loud noises, restricted affect, 
nightmares, sleep impairment, and panic attacks.

2.  The Veteran demonstrated a Level I hearing acuity in his 
right and left ears at an August 2007 VA audiological 
examination.

3.  The competent evidence of record shows that the Veteran's 
service-connected rhabdomyolysis/myoglobinuria was not 
manifested by long term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management, or requiring the wearing of absorbent 
materials which must be changed less than two times per day.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2009). 

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2009).

3.  The criteria for an initial compensable evaluation for 
the Veteran's service-connected rhabdomyolysis/myoglobinuria 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.115(a), 4.115(b), Diagnostic Code 7599-
7512 (2009). 
  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In June 2007, July 2007, June 2008, and August 2008 
correspondence, the RO generally advised the Veteran of what 
the evidence must show to establish an increased evaluation 
for his service-connected disorders, including specific 
notification of the rating criteria under the applicable 
diagnostic codes, and described the types of lay and medical 
evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  The VCAA notice letters also 
addressed the elements of degree of disability and effective 
date.  As part of that notice, the RO told the Veteran that 
disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Codes 7101, 7512, and 
9411, as well as 38 C.F.R. § 4.115a for ratings of the 
genitourinary system-dysfunctions.

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a 
compensable evaluation for service-connected 
rhabdomyolysis/myoglobinuria arises from an initial 
disability rating, the Board finds that no discussion of VA's 
compliance with the notice elements outlined in Vazquez is 
necessary in this case.  
  
The Board further notes that the Veteran was provided with 
copies of the October 2007 and March 2008 rating decisions, 
March 2008 and August 2008 statements of the case, and the 
September 2008 and March 2009 supplemental statements of the 
case, which cumulatively included a discussion of the facts 
of the claims, notification of the bases of the decisions, a 
description of the pertinent laws and regulations, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in July 
2007, August 2007 and March 2008; obtained supplemental 
medical opinions in October 2007 and February 2009; 
associated the Veteran's VA and private treatment records 
with the claims file to the extent possible; and 
reconstructed the Veteran's claims file to the extent 
possible, to include associating the Veteran's available 
service treatment records with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Posttraumatic Stress Disorder (PTSD)

In June 2007, the Veteran filed a claim for an increased 
rating for his service- connected PTSD because his condition 
had become worse, stating that he could not sleep, 
experienced nightmares, had trouble getting along with 
people, and suffered from spatial disorientation, moodiness, 
depression, and anger.  The RO denied the Veteran's claim in 
an October 2007 rating decision.  The Veteran disagreed with 
this decision and appealed to the Board.  He claims that his 
symptoms warrant a disability rating higher than 30 percent.  
A 30 percent disability rating reflects evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order for the Veteran to receive the next higher rating of 
50 percent, the evidence must show that his PTSD symptoms 
approximate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is the next possible 
disability rating above 50 percent.  Such a rating is 
appropriate when PTSD symptoms approximate occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent disability rating is warranted when 
PTSD symptoms approximate total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
most closely approximated the criteria for a 70 percent 
disability rating for the entire appeal period.  To be sure, 
the competent evidence of record begins with an August 2007 
compensation and pension examination.  At this point, he had 
low energy and expressed feeling of hopelessness and 
helplessness.  He reported crying spells and marital 
problems.  The Veteran further stated that he was agitated, 
had nightmares five nights a week, and felt nervous around 
his house when his grandchildren were visiting.  He did not 
want to go out in public or be around other people.  The 
Veteran also lacked a desire to pursue hobbies, such as 
mowing his lawn or restoring his tractor, or engage in social 
relationships at his church.  The examiner noted a history of 
suicide attempts and that the Veteran admitted drinking a six 
pack of beer two to three days a week in addition to drinking 
every other day.  

On examination, the Veteran was restless but tense.  He had 
an irritable attitude toward the examiner, a restricted 
affect, and an anxious, depressed mood.  Although the 
Veteran's orientation was intact, he had an attention 
disturbance and a rambling thought process.  The examiner 
described the Veteran's panic attacks and noted that he had 
several the week of the examination.  Moreover, the Veteran 
told the examiner that he has had suicidal thoughts off and 
on for years but was not suicidal on the day of the 
examination.  The Veteran experienced problems with 
activities of daily living, such as household chores, sports 
and exercise, and other recreational activities.  The 
examination report indicates that he had recurrent and 
intrusive distressing recollections, dreams of his stressor 
events, and has made efforts to avoid thoughts, feelings, or 
conversations associated with his trauma.  Furthermore, the 
examiner noted a markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, and a sense of a 
foreshortened future.  The Veteran also displayed persistent 
symptoms of increased arousal, such as difficulty falling or 
staying asleep, irritability and outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  In summary, the examiner opined that the 
Veteran demonstrated moderate impairments in judgment, 
thinking, family relations, work, and mood.  Two months 
later, the examiner added an addendum to his report to 
clarify that the Veteran also had a panic disorder that was 
separate and independent from his PTSD.

In addition to this examination, the RO also associated the 
Veteran's VA treatment records related to his PTSD with the 
claims file.  In December 2007, the Veteran presented with a 
depressed mood and denied suicidal ideations.  A month later, 
in January 2008, the Veteran had a labile affect and reported 
suicidal ideations.  Also in January 2008, the Veteran 
reported drinking about two to three beers a day for symptom 
reduction but stated that he had a positive relationship with 
his wife.  However, his inability to tolerate even moderate 
crowds or loud noises created an additional stressor on his 
marriage, keeping him from going out with his wife as much as 
he would have liked.  The Veteran also described a recent 
panic attack triggered by a trip to a museum and claimed that 
he sometimes heard whispers at night, felt his bed being 
kicked, or felt himself being shaken in his sleep when nobody 
was in the room with him.  Another January 2008 treatment 
record indicated that the Veteran had a somewhat constricted 
affect.

Then, in March 2008, the Veteran saw an increase in his 
problem solving skills and denied suicidal ideations.  
Shortly thereafter, however, the Veteran again began thinking 
about suicide in April 2008.  The next month, even though the 
Veteran was at a lower risk for suicide, he admitted having 
more suicidal ideations.      
Finally, the Board notes that the Veteran's treatment 
providers have assigned him Global Assessment of Functioning 
(GAF) scores ranging from a low of 48 from January 2008 
through April 2008 to a high of 55 during his August 2007 
compensation and pension examination.  In addition to those 
scores, the Veteran was assigned GAF scores of 50 in April 
2008 and May 2008 treatment records.  A GAF score ranging 
from 41 to 50 is assigned where there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), and a GAF score of 51 to 60 is appropriate 
where there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).
  
Thus, the overall disability picture associated with the 
Veteran's PTSD as shown by the probative evidence of record 
most closely approximates the criteria associated with a 70 
percent disability rating, representing occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
The Board notes that the Veteran suffered frequent suicidal 
ideations, panic attacks, impaired impulse control, 
difficulty adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships.  
There is no evidence, however, that the Veteran's 
symptomatology approximated the criteria for a 100 percent 
disability rating as he did not demonstrate a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his occupation, or his name.    

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating 
schedule.  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  38 C.F.R. § 4.85 (2009).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2009).

In the present case, the Veteran seeks a higher evaluation 
for his service-connected bilateral hearing loss.  The record 
reflects that the Veteran was granted service connection and 
assigned a noncompensable evaluation under Diagnostic Code 
6100 in a December 2005 rating decision.  

The Board initially notes that the record contains no 
evidence of complete deafness in either ear.  Indeed, at an 
August 2007 VA audiological examination, the Veteran 
exhibited puretone thresholds as follows: 15 decibels (dB) at 
500 Hertz (Hz), 20 dB at 1000 Hz, 30 dB at 2000 Hz, 45 dB at 
3000 Hz, and 60 dB at 4000 Hz with a puretone threshold 
average of 38.75 and a speech recognition score of 66 percent 
for the right ear and 15 dB at 500 Hz, 20 dB at 1000 Hz, 35 
dB at 2000 Hz, 50 dB at 3000 Hz, and 60 dB at 4000 Hz with a 
pure tone threshold average of 41.25 and a speech recognition 
score of 58 percent for the left ear.  However, the examiner 
cautioned that only the puretone threshold evaluation in the 
Veteran's audio examination should be considered because the 
Veteran's responses were always rhymed with the stimulus and 
presented with an inquisitive inflection in the Maryland CNC 
word list speech recognition test.  After reinstructing the 
Veteran, the examiner obtained the same results.  The 
examiner also stated that the Veteran would often replace 
lower-frequency consonants that he should easily hear with 
high-frequency consonants.  As increasing stimulus intensity 
did not increase performance, the examiner concluded that 
only the puretone thresholds were reliable.  The Board finds 
this explanation adequate, and will rate the Veteran's 
disability solely on the puretone threshold results.

Under the guidelines set forth in 38 C.F.R. § 4.85, the 
August 2007 audiometric results reveal that the Veteran 
demonstrated a Level I hearing acuity in both ears.  Thus, 
Table VII (Diagnostic Code 6100) provides a zero percent 
disability rating for the hearing impairment demonstrated at 
the examination for the entire appeal period.  38 C.F.R. § 
4.85 (2009).  Additionally, the Board notes that the 
audiometric test results from the audiological examinations 
did not show an exceptional pattern of hearing impairment for 
either ear.  Furthermore, a review of relevant VA treatment 
records shows that there are no audiometric findings included 
therein showing a greater level of impairment than the 
aforementioned audiometric results.    

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic 
Code 6100 throughout the entire appeal period, and 
entitlement to a compensable rating for bilateral hearing 
loss on a schedular basis is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Rhabdomyolysis/Myoglobinuria

The Veteran filed a claim for rhabdomyolysis in June 2007.  
The RO originally denied the Veteran's claim in an October 
2007 rating decision.  The Veteran disagreed with this 
decision, and the RO granted service connection for 
rhabdomyolysis/myoglobinuria with ongoing muscle strain in 
March 2008 with a noncompensable disability rating effective 
June 5, 2007.  The Veteran disagreed with the assigned 
disability rating and appealed to the Board.  He claims that 
his symptoms warrant a compensable disability rating.

Because rhabdomyolysis is not listed in the rating schedule, 
the RO rated the Veteran's disability under the analogous 
hyphenated Diagnostic Code 7599-7512.  Diagnostic Code 7512 
refers the rater to the criteria for voiding dysfunctions, 
which require "the wearing of absorbent materials which must 
be changed less than 2 times per day" for a compensable 
rating.  38 C.F.R. § 4.115a (2009).  The Board notes that the 
RO also considered the rating criteria for urinary tract 
infections when rating the Veteran's disability.  In order to 
receive a compensable evaluation under the rating criteria 
for urinary tract infections, the record must show "long-
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management."  

The Veteran was afforded a muscles examination in conjunction 
with this claim in March 2008.  The examiner noted that the 
Veteran's only hospital treatment for this disability was at 
Lackland Air Force Base in the 1960s.  He also found that the 
Veteran did not have a muscle that had been injured, 
destroyed, or traversed; had no intermuscular scarring; and 
had normal muscle function in terms of comfort, endurance, 
and strength sufficient to perform activities of daily 
living.  Furthermore, there were no residuals of nerve 
damage, tendon damage, or bone damage, as well as no findings 
of muscle herniation, loss of deep fascia or muscle 
substance, or limitation of any joint motion by the muscle 
disease or injury.  
The examiner found that the Veteran had muscle aches 
associated with his disability that resulted in some moderate 
effects on the Veteran's daily activities, such as chores, 
shopping, recreation, and travel, while preventing his 
participation in sports and exercise.  The Veteran reported 
that since his hospitalization in the 1960s, he has had dark 
colored urine and generalized muscle pains on days following 
exertion.  Although the examiner predicted that the Veteran 
will lose strength and experience functional impairment 
because he will avoid some activities, the report indicates 
that no muscles were injured or destroyed and that the 
Veteran was not receiving treatment for his disability.  On 
the day of the examination, the Veteran's muscle strength was 
good, his vital signs were normal, and no specific joints 
were involved.  Because the Veteran complained of dark 
colored urine after exertion, the examiner conducted a urine 
analysis and told the Veteran to perform a strenuous activity 
before returning the next day for a second urine analysis.  
There was some blood in the Veteran's urine on the day of the 
examination, but the second urine analysis was negative for 
myoglobin.  Nevertheless, the examiner diagnosed the Veteran 
with myoglobinuria/rhabdomyolysis with ongoing muscle strain, 
generalized.  

The Board also recognizes that the Veteran underwent a 
genitourinary examination related to his erectile dysfunction 
and gastroesophageal reflux disease in July 2007 that 
resulted in some evidence relevant to his claim for 
rhabdomyolysis.  This examination report indicated that there 
was no history of trauma to the genitourinary system or 
urethral discharge.  The Veteran reported voiding every one 
to two hours during the day and once per night and claimed to 
experience urinary leakage but no urinary tract infections or 
stones or renal dysfunction or failure.  Furthermore, the 
Veteran denied urinary incontinence.  

Thus, considering the competent evidence of record, the Board 
finds no evidence of long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management, or the need to wear absorbent 
materials.  Therefore, the Board finds that the Veteran is 
not entitled to a compensable disability rating under either 
the rating criteria for urinary tract infections or voiding 
dysfunctions.  

The Veteran contended in his April 2008 notice of 
disagreement that he should also be considered for an 
increased rating under Diagnostic Codes 5025 or 6354.  
However, the Board notes that he does not require constant 
medication to control his disability as required under 
Diagnostic Code 5025 and has not had any periods of 
incapacitation, defined as requiring bed rest and treatment 
by a physician, as required under Diagnostic Code 6354.  
Therefore, neither of these diagnostic codes warrant a 
compensable evaluation.

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     
 

ORDER

1.  Entitlement to an evaluation of 70 percent for service-
connected posttraumatic stress disorder is granted for the 
entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss is denied.

3.  Entitlement to an initial compensable evaluation for 
service-connected rhabdomyolysis/myoglobinuria with ongoing 
muscle strain is denied.
  

REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims of 
entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected posttraumatic 
stress disorder; gastroesophageal reflux disease, also 
claimed as hiatal hernia and irritable bowel syndrome, to 
include as secondary to service-connected posttraumatic 
stress disorder; knee disabilities; a back disability; and a 
skin disability. 

The record reflects that the Veteran underwent a VA 
compensation and pension examination conducted by a physician 
assistant, B.S.R., in July 2007 for his erectile dysfunction 
and gastroesophageal reflux disease.  B.S.R. wrote an 
addendum to this opinion in February 2009.  However, B.S.R.'s 
opinion only concluded that the Veteran's disabilities were 
less likely than not related to his service-connected PTSD 
and did not give an opinion as to whether or not they were 
otherwise related to his period of active military service.  
The Board notes that the Veteran filed claims for both 
disabilities on a direct service connection theory as well as 
on a theory that they were secondary to his service-connected 
PTSD.  Therefore, the examiner's opinion is inadequate as it 
failed to provide an opinion on the Veteran's direct service 
connection theory, and a supplemental opinion is required 
with respect to the Veteran's claimed erectile dysfunction 
and gastroesophageal reflux disease before those claims can 
be adjudicated. 

As for the Veteran's claims of entitlement to service 
connection for his knee disabilities, back disability, and 
skin disability, VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
currently diagnosed disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during the 
applicable presumptive period if the Veteran has the required 
service to trigger the presumption; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The Veteran has presented competent 
evidence that he has current knee, back, and skin 
disabilities.  In addition, in light of the fact that some 
service treatment records may be absent from the claims file, 
the Board finds that the requirements of 38 C.F.R. § 3.159 
have been met and that the Veteran should be afforded with 
compensation and pension examinations for his disabilities.   

Accordingly, the case is REMANDED for the following action:

1.	A supplemental opinion should be 
obtained from the July 2007 VA examiner, 
B.S.R., with respect to the Veteran's 
claimed erectile dysfunction and 
gastroesophageal reflux disease.  B.S.R. 
should specifically state whether or not 
the Veteran's erectile dysfunction and 
gastroesophageal reflux disease are at 
least as likely as not (i.e., probability 
of 50 percent) related to his period of 
active military service.   

Please send the claims folder to B.S.R. 
for the supplemental opinion. 

If B.S.R. is not available, please obtain 
the requested supplemental opinion from 
another appropriate clinician.  The 
clinician should provide an opinion based 
on review of the claims folder on whether 
or not it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's erectile dysfunction and 
gastroesophageal reflux disease are 
related to his period of active military 
service.        

2.  The Veteran should be afforded with an 
appropriate examination(s) to determine 
the nature and etiology of any current 
knee, back, and skin disabilities he may 
have.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to the 
requested examination(s).  The examiner(s) 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should specifically state 
what knee, back, and skin disabilities the 
Veteran is diagnosed with, if any, and 
whether or not those knee, back, and skin 
disabilities are at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
period of active military service.  If the 
examiner(s) is unable to give such an 
opinion without resorting to mere 
speculation, the examiner(s) should state 
so and give the reasons why he or she 
cannot give such an opinion.   

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached.  

3.	Thereafter, the Veteran's claims should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


